PER CURIAM:
Ahsan U1 Abedin, a native and citizen of Bangladesh, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming, without opinion, the immigration judge’s order denying his motion to reopen immigration proceedings. We have reviewed the record and the immigration judge’s order and find that the immigration judge did not abuse his discretion in concluding that Abedin failed to establish that counsel rendered ineffective assistance. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (setting forth standard of review). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED